To me the conclusion seems irresistible that it was error to exclude the photographs, exhibits 1 to 6. Admittedly the first five showed the 1936 crop in shock on about 60 acres. Exhibit 6 showed the land under water.
Such obviously sound rules as those stated by Dean Wigmore, quoted by Mr. Justice Loring, and followed here in Mitton v. Cargill Elev. Co. 124 Minn. 65, 144 N.W. 434, should not be whittled away willfully or by judicial inadvertence in their application. It is no objection on the ground of competence that a photograph is but a partial exhibition of the subject matter of inquiry or that the judge thinks that it is deficient or possibly deceiving. Such considerations go to the weight of the evidence rather than its admissibility. They are for consideration by the jury and beyond the province of the judge.
Nor is it objection to the admissibility of a photograph otherwise competent that it was taken after the "proceeding" or controversy had got "under way." The long settled and unquestioned rule is that the trial judge has no discretion to exclude such obviously competent and normally valuable testimony.
I concur in the result, somewhat reluctantly in view of the obvious error, because it is fairly clear that it was without prejudice. The qualities of the farm land in question as well as its physical characteristics were fully gone into. Its productivity over a considerable period was established without contradiction.